ACCEPTED
                                                                                                                                                                                03-14-00706-CV
                                                                                                                                                                                       4656656
                                                                                                                                                                      THIRD COURT OF APPEALS
                                                                                                                                                                                 AUSTIN, TEXAS
                                                                                                                                                                           3/26/2015 1:43:58 PM
                                                                                                                                                                              JEFFREY D. KYLE
                                                                                                                                                                                         CLERK




                                                                                                                                  FILED IN
                                                                                                                          3rd COURT OF APPEALS
                                                                                                                              AUSTIN, TEXAS
E LIZABETH R. B. S TERLIN G                                                                                               3/26/2015512.475.4152
                                                                                                                                     1:43:58 PM
A SSISTANT A TTO RN EY G ENERAL                                                                       elizabeth.sterling@texasattorneygeneral.gov
                                                                                                                            JEFFREY D. KYLE
                                                                                                                                   Clerk

                                                                   March 26, 2015


Jeffrey D. Kyle
Clerk, Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

RE:        Court of Appeals Number: 03-14-00706-CV
           Trial Court Case Number: D-1-GN-13-002623

Style: Entergy Texas, Inc.
       v. Public Utility Commission of Texas and Office of Public Utility
       Counsel

Dear Mr. Kyle:

In response to your letter dated March 24, 2015, I will be presenting oral
argument on behalf of the Public Utility Commission of Texas in the above-
styled cause on May 20, 2015 at 1:30 p.m.

                                                               Sincerely yours,

                                                               /s/Elizabeth R. B. Sterling
                                                               Elizabeth R. B. Sterling
                                                               Assistant Attorney General
                                                               State Bar No. 19171100
                                                               Environmental Protection Division
                                                               512.463.2012
                                                               512.457.4616 (fax)
                                                               elizabeth.sterling@texasattorneygeneral.gov




      Post O ff ic e B o x 1 2 5 4 8 , A u s t in , T e x a s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • w w w.t e x a s a t t o r n e y g e n e r a l.g o v
Mr. Jeffry Kyle
March 26, 2015
Page 2

                                                         Certificate of Service

      I hereby certify that on this the 26th day of March 2015, a true and
  correct copy of this letter was served on the following counsel electronically,
  through an electronic filing service and by email.


                                                                                                 /s/ Elizabeth R. B. Sterling
                                                                                                 Elizabeth R. B. Sterling




   Marnie A. McCormick                                                                 Counsel for Appellant Entergy
   John F. Williams                                                                    Texas, Inc.
   Duggins Wren Mann & Romero,
   LLP
   P. O. Box 1149
   Austin, Texas 78767-1149
   512.744.9300
   512.744.9399 (fax)
   mmccormick@dwmrlaw.com
   jwilliams@dwmrlaw.com


   Ross Wyatt Henderson                                                                Counsel for Appellant Office of
   Assistant Public Counsel                                                            Public Utility Counsel
   Office of Public Utility Counsel
   P.O. Box 12397
   Austin, Texas 78711-2397
   512.936.7500
   512.936.7520 (fax)
   Ross.Henderson@opuc.texas.gov
   Sara Hammond                                                                        Counsel for State Agencies
   Assistant Attorney General
   Administrative Law Division
   Energy Rates Section
   Office of the Attorney General
   P.O. Box 12548 MC 018-12
   Austin, Texas 78711-2548
   512.475.4237
   512.320.0167 (fax)
   Sara.Hammond@texasattorneygene
   ral.gov



      Post O ff ic e B o x 1 2 5 4 8 , A u s t in , T e x a s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • w w w.t e x a s a t t o r n e y g e n e r a l.g o v
Mr. Jeffry Kyle
March 26, 2015
Page 3

   Rex VanMiddlesworth                                                                 Counsel for Texas Industrial
   Benjamin Hallmark                                                                   Energy Consumers
   Thompson & Knight LLP
   98 San Jacinto Blvd., Ste. 1900
   Austin, Texas 78701
   512.469.6100
   512.469.6180 (fax)
   rex.vanm@tklaw.com
   benjamin.hallmark@tklaw.com




      Post O ff ic e B o x 1 2 5 4 8 , A u s t in , T e x a s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • w w w.t e x a s a t t o r n e y g e n e r a l.g o v